DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed January 29, 2021.
Claim 11 has been amended.  Claim 15 has been cancelled.  Claim 28 has been added.  Claims 1-5, 7, 8, 10-13, 16-19 and 24-28 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.

Applicant argues the references do not disclose selecting only one IP address.  Examiner disagrees.  Paragraph [0177] of Sivaramakrishnan discloses since the different users tend to use their laptop computers and cellular phones at different times, the two digital pairings of the two different devices may be distinguished despite only having observations from a single location (household A 250).  Thus, the devices are associated with only one IP address.

Applicant argues the references do not disclose removing log records having an associated IP address that occurs more often than a normal IP address frequency.  Examiner disagrees.  Paragraph [0175] of Sivaramakrishnan discloses session is defined as a set usage observations that are never more than a session threshold amount of time between successive .

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0182657 to Mukherjee et al. (hereinafter “Mukherjee”) and further in view of US Pub. No. 2009/0037602 to Patel et al. (hereinafter “Patel”) and further in view of US Pub. No. 2014/0095320 to Sivaramakrishnan et al. (hereinafter “Sivaramakrishnan”).

As to Claim 1, Mukherjee discloses in a digital medium environment to link computing devices associated with a common entity, a method implemented by a computing device, the method comprising: 
receiving, by the computing device and from at least one service provider, log records that include a plurality of IP addresses and a plurality of device identifiers used to access service provider resources (Paragraph [0044] of Mukherjee discloses the log parser 210 extracts the behavioral features from various data sources such as ad exchanges and data logs from app stores for mobile app devices. The hardware mobile device IDs such as the IDFA or Android IDs for iOS.TM. and android mobile devices, respectively, are extracted and associated with the following features thereto: apps, app categories, make and model of the devices, time of the day, day of the week, location, and IP addresses); 
generating, by the computing device, connection scores for connections between individual ones of the plurality of IP addresses and individual ones of the plurality of device identifiers, each of the connection scores being generated by (Paragraph [0014] of Mukherjee 
identifying a location associated with a connected IP address and device identifier (Paragraph [0042] of Mukherjee discloses scores for domains, keywords, IP and location may be non-smoothed estimate scores. For example, for the feature IP, the score is a ratio of the number of times a device signature occurs at an IP divided by the total number of times the device signature occurs across all IPs. The scores for domains, keywords, IP and location are non-smoothed estimate scores because the number of domains, keywords, IP, and locations each are large);
assigning a scoring weight to the location [based on a population] associated with the location (Paragraph [0042] of Mukherjee discloses scores for domains, keywords, IP and location may be non-smoothed estimate scores. For example, for the feature IP, the score is a ratio of the number of times a device signature occurs at an IP divided by the total number of times the device signature occurs across all IPs. The scores for domains, keywords, IP and location are non-smoothed estimate scores because the number of domains, keywords, IP, and locations each are large.  ); and
computing the connection score based on the scoring weight (Paragraph [0042] of Mukherjee discloses scores for domains, keywords, IP and location may be non-smoothed estimate scores. For example, for the feature IP, the score is a ratio of the number of times a device signature occurs at an IP divided by the total number of times the device signature occurs across all IPs. The scores for domains, keywords, IP and location are non-smoothed estimate scores because the ; 
selecting, by the computing device and [prior] to determining linked devices among the plurality of device identifiers, a [proper subset] of connections using the connection scores, [the proper subset of connections comprising the plurality of device identifiers and, for each of the plurality of device identifiers, only one of the plurality of IP addresses with which the device identifier is most frequently connected]  (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score.  Paragraph [0062] of Mukherjee discloses the device signatures/hardware mobile device IDs D4 and D6 are separated out and matched by repeating the steps of matching performed within the household. This helps in reducing the space of possible matches to be considered in non-household IPs and makes the computation feasible); 
identifying, by the computing device, device identifiers from the [proper subset] that are connected to similar ones of the IP addresses to determine linked devices for a common entity (Paragraph [0014] of Mukherjee discloses the household_ IP determiner determines whether at least one of the first and second device signatures and the hardware IDs associated with the first and second events are associated with a household IP address.  The device matcher first computes the matching score for the devices within household IP addresses.  The user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score); and 
outputting, by the computing device, a one linked device cluster that includes the linked device identifiers for the common entity (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score).
Mukherjee does not explicitly disclose based on a population.
However, Patel discloses this.  Paragraph [0035] of Patel discloses if the weight associated with registered users is not normalized, it is likely that a geographic location associated with an IP address will regularly be biased towards a geographic location with a high population density, such as a large city. To address this issue, the IP address to location module may normalize a weight associated with each registered user so that registered users located in a highly populated area have less weight in determining a geographic location associated with an IP address than registered users located in sparsely populated areas.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the device clustering system as disclosed by Mukherjee, with considering location population as disclosed by Patel.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Mukherjee and Patel are directed to associating targeted advertising systems and as such it would be obvious to use the techniques of one in the other.  
	Mukherjee does not explicitly disclose prior and proper subset and the proper subset of connections comprising the plurality of device identifiers and, for each of the plurality of device identifiers, only one of the plurality of IP addresses with which the device identifier is most frequently connected.

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the device clustering system as disclosed by Mukherjee, with using connection frequency as disclosed by Sivaramakrishnan.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Mukherjee and Sivaramakrishnan are directed to associating multiple devices to a single entity and as such it would be obvious to use the techniques of one in the other.  

As to Claim 2, Mukherjee-Patel-Sivaramakrishnan discloses a method as described in claim 1, further comprising removing, prior to generating the connection scores at least some of the log records for scoring connections between individual ones of the plurality of IP addresses and individual ones of the plurality of device identifiers (Paragraph [0108] of Sivaramakrishnan discloses one embodiment of digital identity pairing system operates by counting the frequency of observations of a digital identity (such as a cookie or a device . 

As to Claim 3, Mukherjee-Patel-Sivaramakrishnan discloses a method as described in claim 1, wherein the linked device cluster is output independent of ascertaining a username or a password for a user in the common entity (Mukherjee does not disclose using the username or password of a user.  Paragraph [0055] of Sivaramakrishnan discloses the client identifier includes web browser cookies, cellular telephone device identifiers, MAC addresses, userids, and any other similar identifier that is linked to a specific client device, client program, or user)).
 
As to Claim 4, Mukherjee-Patel-Sivaramakrishnan discloses a method as described in claim 1, wherein said generating connection scores is based at least in part on a connection frequency between an IP address and a device identifier in the received log records during a specified timeframe (Paragraph [0040] of Mukherjee discloses the aggregation is a summation of frequency counts of a feature across days for the device). 

As to Claim 5, Mukherjee-Patel-Sivaramakrishnan discloses a method as described in claim 1, wherein said generating connection scores comprises: 
identifying a service provider associated with a connected IP address and device identifier; 
assigning a scoring weight to the identified service provider; and 
generating a connection score based on the assigned scoring weight (Paragraph [0038] of Mukherjee discloses the feature score determiner 216 computes a score corresponding to the feature value. The behavioral features include domains). 

As to Claim 7, Mukherjee-Patel-Sivaramakrishnan discloses a method as described in claim 1, wherein the location associated with the connected IP address and device identifier is identified based on one of HyperText Transfer Protocol (HTTP) header data, a network identifier, or a cookie included in the device identifier (Paragraph [0025] of Patel discloses associating a geographic location with an IP address based on user activity associated with browser cookies).  

As to Claim 8, Mukherjee-Patel-Sivaramakrishnan discloses a method as described in claim 1, wherein said generating connection scores comprises: identifying a time associated with a connected IP address and device identifier; assigning a weight to the identified time; and computing a connection score based on the assigned scoring weight (Paragraph [0038] of Mukherjee discloses the feature score determiner 216 computes a score corresponding to the feature value. The behavioral features include time). 

As to Claim 10, Mukherjee-Patel-Sivaramakrishnan discloses a method as described in claim 1, wherein said selecting the proper subset of connections comprises selecting a top-scored IP address connection for each service provider associated with a device identifier for each of the plurality of device identifiers (Paragraph [0014] of Mukherjee discloses the household_ IP determiner determines whether at least one of the first and second device . 

Claims 11, 12, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0182657 to Mukherjee et al. (hereinafter “Mukherjee”) and further in view of US Pub. No. 20130124309 to Traasdahl et al. (hereinafter “Traasdahl”) and further in view of US Pub. No. 2014/0095320 to Sivaramakrishnan et al. (hereinafter “Sivaramakrishnan”).

As to Claim 11, Mukherjee discloses in a digital medium environment in which a computing device identifies linked devices based on device identifier and IP address connections, a computer-readable storage medium storing instructions that implement a filtering component which, responsive to execution by a computing device, perform improved device linking operations comprising: 
receiving a plurality of service provider log records that each identify an IP address and a device identifier used to access a service provider resource (Paragraph [0044] of Mukherjee discloses the log parser 210 extracts the behavioral features from various data sources such as ad exchanges and data logs from app stores for mobile app devices. The hardware mobile device IDs such as the IDFA or Android IDs for iOS.TM. and android mobile devices, respectively, are ; 
[filtering], [prior] to generating at least one linked device cluster from the plurality of service provider log records, the plurality of service provider log records by (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score.  Paragraph [0062] of Mukherjee discloses the device signatures/hardware mobile device IDs D4 and D6 are separated out and matched by repeating the steps of matching performed within the household. This helps in reducing the space of possible matches to be considered in non-household IPs and makes the computation feasible):
[generating an IP address frequency distribution from the plurality of service provider log records, the IP address frequency distribution describing an occurrence of each of the IP addresses, relative to one another, in the plurality of service provider log records]
[identifying a normal IP address frequency in the IP address frequency distribution]; and 
[removing service provider log records having an associated IP address that occurs more often in the plurality of service provider log records than the normal IP address frequency]; and 
generating, from the filtered service provider log records and prior to generating at least one linked device cluster from the plurality of service provider log records, connection scores for connections between individual ones of the device identifiers and IP addresses identified in the plurality of service provider log records (Paragraph [0014] of Mukherjee discloses the household_ IP determiner determines whether at least one of the first and second ; 
selecting, from the filtered service provider log records and [prior] to generating at least one linked device cluster from the plurality of service provider log records, a [proper subset] of connections using the connection scores, [the proper subset of connections comprising, for each device identifier identified in the plurality of service provider log records, only one IP address with which the device identifier is most frequently connected] (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score.  Paragraph [0062] of Mukherjee discloses the device signatures/hardware mobile device IDs D4 and D6 are separated out and matched by repeating the steps of matching performed within the household. This helps in reducing the space of possible matches to be considered in non-household IPs and makes the computation feasible);
generating, from the proper subset of connections, at least one linked device cluster including at least two of the device identifiers that are associated with a common entity (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score).
Mukherjee does not explicitly disclose a filtering prior and removing. 
	Paragraph [0056] of Traasdahl discloses the connection module 405 may remove device identifiers and/or connections between the device identifiers from the device graphs, based on  
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the device clustering system as disclosed by Mukherjee, with using a subset of the connections as disclosed by Traasdahl.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Mukherjee and Traasdahl are directed to associating multiple devices to a single entity and as such it would be obvious to use the techniques of one in the other.  
Mukherjee does not explicitly disclose generating an IP address frequency distribution from the plurality of service provider log records, the IP address frequency distribution describing an occurrence of each of the IP addresses, relative to one another, in the plurality of service provider log records and identifying a normal IP address frequency in the IP address frequency distribution and removing service provider log records having an associated IP address that occurs more often in the plurality of service provider log records than the normal IP address frequency and prior and proper subset and the proper subset of connections comprising the plurality of device identifiers and, for each of the plurality of device identifiers, only one of the plurality of IP addresses with which the device identifier is most frequently connected..
Paragraph [0175] of Sivaramakrishnan discloses session is defined as a set usage observations that are never more than a session threshold amount of time between successive observations. If more than a session threshold amount of time passes between two consecutive digital identity observations then those two digital identity observations are deemed to be from two separate user sessions.  Paragraph [0176] of Sivaramakrishnan discloses Various different methods may be used to calculate the session threshold amount of time. In one embodiment, an analysis of time gaps between digital identity usage observations is performed to calculate a session threshold amount of time. Referring to FIG. 10A, the amount of time between each digital identity observation timestamp (T0 to T9) is calculated as a gap time (g1 to g9) 1050. Once a large collection of gap times has been calculated, these gap times are then analyzed with standard normal distribution statistics analysis. Initially, all of the observed gap times are placed into gap time buckets as illustrated in FIG. 11. Then, the mean (.mu.) and standard deviation (.sigma.) for the gap times are calculated as illustrated in FIG. 11. Anything that is less than 2 standard deviations (.sigma.) from the mean is considered to be within the same session. Thus, all of the gap times 1110 are deemed to be within the same user session.  Sivaramakrishnan further discloses considering frequency of connections and as such it would be obvious to use a similar technique for the frequency of connections.  Paragraph [0061] of Sivaramakrishnan discloses in one embodiment the threshold value is set to six such that if there are six or less digital identities seen at a particular IP address then various logical combinations of those six or less digital identities may be considered potential digital identity pairs. For example, in FIG. 2A household A 250 has only six different digital devices (251, 252, 261, 262, 257, and 259) that 
Examiner recites the same rationale to combine used for claim 1.

As to Claim 12, Mukherjee-Traasdahl-Sivaramakrishnan discloses a computer-readable storage medium as described in claim 11, wherein the common entity associated with the linked device cluster comprises a single user, a household of multiple users, a group of users in a common geolocation, multiple users of a corporation, or multiple users of an educational institution (Paragraph [0014] of Mukherjee discloses the household_ IP determiner determines whether at least one of the first and second device signatures and the hardware IDs . 

As to Claim 16, Mukherjee-Traasdahl-Sivaramakrishnan discloses a computer-readable storage medium as described in claim 11, wherein said filtering the plurality of service provider log records comprises: receiving a blacklist of IP addresses; and removing one or more service provider log records having an associated IP addresses that is included in the blacklist of IP addresses (Paragraph [0056] of Traasdahl discloses the connection module 405 may remove device identifiers and/or connections between the device identifiers from the device graphs, based on various criteria or conditions.  Paragraph [0028] discloses the network data includes the IP address). 

As to Claim 17, Mukherjee-Traasdahl-Sivaramakrishnan discloses a computer-readable storage medium as described in claim 11, wherein filtering the plurality of service provider log records comprises: identifying a device type of the device identifier included in individual ones of the plurality of service provider log records; and removing at least one service provider log record that is associated with a particular device type (Paragraph [0056] of Traasdahl discloses the connection module 405 may remove device identifiers and/or connections between the device identifiers from the device graphs, based on various criteria or conditions.  Paragraph [0015] of Mukherjee discloses the matching score is computed based on the device types of the first and second devices). 

As to Claim 18, Mukherjee-Traasdahl-Sivaramakrishnan discloses a computer-readable storage medium as described in claim 11, wherein said filtering the plurality of service provider log records comprises: identifying a temporary network connection threshold period of time; and removing one or more service provider log records that are associated with information indicating that the service provider log record fails to satisfy the temporary network connection threshold period of time (Paragraph [0052] of Traasdahl discloses identifier module 306 may remove device identifiers that have no connections to other device identifiers from the device graph after a period of time.  Paragraph [0176] of Sivaramakrishnan discloses Various different methods may be used to calculate the session threshold amount of time. In one embodiment, an analysis of time gaps between digital identity usage observations is performed to calculate a session threshold amount of time. Referring to FIG. 10A, the amount of time between each digital identity observation timestamp (T0 to T9) is calculated as a gap time (g1 to g9) 1050. Once a large collection of gap times has been calculated, these gap times are then analyzed with standard normal distribution statistics analysis. Initially, all of the observed gap times are placed into gap time buckets as illustrated in FIG. 11. Then, the mean (.mu.) and standard deviation (.sigma.) for the gap times are calculated as illustrated in FIG. 11. Anything that is less than 2 standard deviations (.sigma.) from the mean is considered to be within the same session. Thus, all of the gap times 1110 are deemed to be within the same user session). 

As to Claim 19, Mukherjee-Traasdahl-Sivaramakrishnan discloses a computer-readable storage medium as described in claim 11, wherein said filtering the plurality of service provider log records comprises: identifying a location associated with each of the plurality of service provider log records; and removing one or more service provider log records that are associated with a specified location (Paragraph [0056] of Traasdahl discloses the connection module 405 may remove device identifiers and/or connections between the device identifiers from the device graphs, based on various criteria or conditions.  Paragraph [0049] discloses the identifier module 306 may use network data that is obtained, such as location data (e.g., a device's GPS location) or contextual data (e.g., accessing a specific news site every day) to adjust the weights to show a stronger connection between two device identifiers (e.g., increase the weight of a connection). 

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and further in view of Sivaramakrishnan.

As to Claim 24, Mukherjee discloses in a digital medium environment to link computing devices associated with a common entity, a method implemented by a computing device, the method comprising: 
receiving, by the computing device and from at least one service provider, log records that include a plurality of IP addresses and a plurality of device identifiers used to access service provider resources (Paragraph [0044] of Mukherjee discloses the log parser 210 extracts the behavioral features from various data sources such as ad exchanges and data logs from app stores for mobile app devices. The hardware mobile device IDs such as the IDFA or Android IDs for iOS.TM. and android mobile devices, respectively, are extracted and associated with the following features thereto: apps, app categories, make and model of the devices, time of the day, day of the week, location, and IP addresses); 
generating, by the computing device, connection scores for connections between individual ones of the plurality of IP addresses and individual ones of the plurality of device identifiers (Paragraph [0014] of Mukherjee discloses the household_ IP determiner determines whether at least one of the first and second device signatures and the hardware IDs associated with the first and second events are associated with a household IP address.  The device matcher first computes the matching score for the devices within household IP addresses); 
selecting, by the computing device and [prior] to determining linked devices among the plurality of device identifiers, a [proper subset] of connections using the connection scores, [the proper subset of connections comprising the plurality of device identifiers and, for each of the plurality of device identifiers, only one of the plurality of IP addresses with which the device identifier is most frequently connected] (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score.  Paragraph [0062] of Mukherjee discloses the device signatures/hardware mobile device IDs D4 and D6 are separated out and matched by repeating the steps of matching performed within the household. This helps in reducing the space of possible matches to be considered in non-household IPs and makes the computation feasible); 
identifying, by the computing device, device identifiers from the ]proper subset] that are connected to similar ones of the IP addresses to determine linked devices for a common entity (Paragraph [0014] of Mukherjee discloses the household_ IP determiner determines whether at least one of the first and second device signatures and the hardware IDs associated with the first and second events are associated with a household IP address.  The device matcher first computes the matching score for the devices within household IP addresses.  The user-ID ; and 
outputting, by the computing device, a linked device cluster that includes the linked device identifiers for the common entity (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score).
Mukherjee does not explicitly disclose prior and proper subset and the proper subset of connections comprising the plurality of device identifiers and, for each of the plurality of device identifiers, only one of the plurality of IP addresses with which the device identifier is most frequently connected.
However, Sivaramakrishnan discloses this.  Paragraph [0108] of Sivaramakrishnan discloses one embodiment of digital identity pairing system operates by counting the frequency of observations of a digital identity (such as a cookie or a device identifier) at a particular source/destination address (such as an IP address). The internet usage frequency counts are then used to identify a set of potential digital identity pairs that are then processed to determine a set of association scores for each of the potential digital identity pairs.  Paragraph [0177] of Sivaramakrishnan discloses since the different users tend to use their laptop computers and cellular phones at different times, the two digital pairings of the two different devices may be distinguished despite only having observations from a single location (household A 250).  Thus, the devices are associated with only one IP address.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 25, Mukherjee-Sivaramakrishnan discloses a method as described in claim 24, wherein said generating connection scores comprises: identifying a time associated with a connected IP address and device identifier; assigning a weight to the identified time; and computing a connection score based on the assigned scoring weight (Paragraph [0176] of Sivaramakrishnan discloses Various different methods may be used to calculate the session threshold amount of time. In one embodiment, an analysis of time gaps between digital identity usage observations is performed to calculate a session threshold amount of time. Referring to FIG. 10A, the amount of time between each digital identity observation timestamp (T0 to T9) is calculated as a gap time (g1 to g9) 1050. Once a large collection of gap times has been calculated, these gap times are then analyzed with standard normal distribution statistics analysis. Initially, all of the observed gap times are placed into gap time buckets as illustrated in FIG. 11. Then, the mean (.mu.) and standard deviation (.sigma.) for the gap times are calculated as illustrated in FIG. 11. Anything that is less than 2 standard deviations (.sigma.) from the mean is considered to be within the same session. Thus, all of the gap times 1110 are deemed to be within the same user session).

As to Claim 26, Mukherjee-Sivaramakrishnan discloses a method as described in claim 24, further comprising removing, prior to generating the connection scores, at least some of the log records for scoring connections between individual ones of the plurality of IP addresses and individual ones of the plurality of device identifiers (Paragraph [0108] of Sivaramakrishnan discloses one embodiment of digital identity pairing system operates by counting the frequency of observations of a digital identity (such as a cookie or a device .

As to Claim 27, Mukherjee-Sivaramakrishnan discloses a method as described in claim 24, wherein the linked device cluster is output independent of ascertaining a username or a password associated with the common entity (Paragraph [0014] of Mukherjee discloses the user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee-Traasdahl-Sivaramakrishnan and further in view of US Pub. No. 2012/0054043 to Agarwal (hereinafter “Agarwal”).

As to Claim 13, Mukherjee-Traasdahl-Sivaramakrishnan discloses a computer-readable storage medium as described in claim 11, wherein said filtering the plurality of service provider log records comprises: 
identifying at least one of the plurality of service provider log records as corresponding to a computing device that is [opted-out] of device linking; and 
removing the at least one of the plurality of log records that correspond to the [opted-out] computing device (Paragraph [0056] of Traasdahl discloses the connection module 405 may . 
	Mukherjee-Patel-Sivaramakrishnan does not explicitly disclose opted-out. 
However, Agarwal discloses this.  Paragraph [0020] of Agarwal discloses allow a person represented by the user-related data to opt out of user-related data collection.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the device clustering system as disclosed by Mukherjee with allowing users to opt out as disclosed by Agarwal.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEVIN S MAI/Primary Examiner, Art Unit 2456